J-S09031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  M&T BANK                              :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                  v.                    :
                                        :
                                        :
  JILL ABRAMS LAPENSOHN AND             :
  HOWARD C. LAPENSOHN                   :
                                        :   No. 2608 EDA 2019
                       Appellants       :

                Appeal from the Order Entered July 22, 2019
    In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): 2018-12809

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         Filed: April 1, 2021

      Jill Abrams Lapensohn and Howard C. Lapensohn (“the Lapensohns”)

appeal from the Order granting the Motion for Summary Judgment, filed by

M&T Bank (“M&T”), in this ejectment action filed by M&T. We affirm.

      In January 2018, following a foreclosure action, M&T purchased, at a

sheriff’s sale, a property located at 1106 Robin Road, Gladwyne, Montgomery

County, Pennsylvania (“the property”). The Lapensohns previously owned the

property, and continued to live on the property after the foreclosure and

sheriff’s sale.

      On May 11, 2018, M&T filed a Complaint in Ejectment, alleging that it

had purchased the property, and that the Lapensohns had not vacated the
J-S09031-21


premises.1 The Lapensohns filed Preliminary Objections, and, in response,

M&T filed an Amended Complaint.                The Lapensohns filed new Preliminary

Objections, which the trial court overruled.           The Lapensohns subsequently

filed an Answer and New Matter, alleging that M&T “was not properly sold the

property,” and therefore, the Lapensohns were “still entitled to ownership.”2

Answer to Amended Complaint, 10/12/18, at 1-4. In their New Matter, the

Lapensohns raised various affirmative defenses, and Counterclaims, which

alleged that the mortgage foreclosure and the subsequent sheriff’s sale were

improper on grounds of unjust enrichment, Pennsylvania’s Unfair Trade

Practices and Consumer Protection Law, fraud, and false pretenses.

       M&T filed Preliminary Objections to the Lapensohns’ Answer, New

Matter, and Counterclaims, alleging that the Answer and New Matter were

untimely filed, and that the Counterclaims failed to state a claim that arises

from the same transaction raised in M&T’s Amended Complaint, in violation




____________________________________________


1M&T’s Complaint named a “John Doe” as a third defendant. However, the
Lapensohns’ Answer did not acknowledge that a third party resided at the
home. Additionally, the Lapensohns’ Notice of Appeal did not include a third
party.

2The Lapensohns’ Answer does not elaborate as to how M&T was not “properly
sold the property.”


                                           -2-
J-S09031-21


of Pa.R.C.P. 1056.3 The Lapensohns filed a Response to M&T’s Preliminary

Objections.      On December 17, 2018, the trial court overruled M&T’s

Preliminary Objection to the Lapensohns’ Answer, sustained M&T’s Preliminary

Objection to the Lapensohns’ Counterclaims, and struck the Counterclaims

from the record.      M&T subsequently filed a Reply to the Lapensohns’ New

Matter.

       On January 2, 2019, M&T filed a Motion for Summary Judgment, alleging

that the Lapensohns had failed to raise a genuine issue of material fact. On

January 30, 2019, the Lapensohns filed a Motion to Compel, alleging that the

trial court had failed to schedule a case management conference, and claiming

that the Lapensohns had submitted a Notice of Deposition to M&T, to which

M&T failed to respond. The Lapensohns requested that the trial court “craft

an order[,] so a deposition is required to be scheduled as soon as possible[,]”

and schedule a case management conference. Motion to Compel, 1/30/19, at

2-3. On February 2, 2019, the Lapensohns filed a Response to M&T’s Motion

for Summary Judgment, alleging that summary judgment could not be

entered because “no discovery ha[d] taken place.” Response to Motion for

Summary Judgment, 2/4/19, at 6. On March 6, 2019, M&T filed a Response


____________________________________________


3 Rule 1056 states, in relevant part, that “[t]he defendant may plead a
counterclaim which arises from the same transaction or occurrence or series
of transactions or occurrences from which the cause of action arose.”
Pa.R.C.P. 1056.



                                           -3-
J-S09031-21


to the Lapensohns’ Motion to Compel, alleging that it did not respond to the

Lapensohns’ Notice of Deposition because it was defective pursuant to

Pa.R.C.P. 4007.1(a)4 and Montgomery County Local Rule 208.2(e).5

        On July 22, 2019, the trial court granted M&T’s Motion for Summary

Judgment. The Lapensohns filed a timely Notice of Appeal and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

        On appeal, the Lapensohns raise the following questions for our review:

        a. Whether the trial court erred in granting [M&T’s Motion for
        Summary Judgment,] when all defenses and arguments were not
        fully considered[?]

        b. Whether the trial court erred when it ignored the factual and
        legal basis presented by [the Lapensohns’] arguments presented
        in the paperwork[?]

        c. Whether the trial court erred in not requiring [M&T] to respond
        to the outstanding discovery requests, including Notices of
        Deposition, when proper notice was not given to [the Lapensohns]
        or [the Lapensohns’] counsel[?]
____________________________________________


4   Rule 4007.1(a) states that

        [a] party desiring to take the deposition of any person upon oral
        examination shall give reasonable notice in writing to every other
        party to the action, except that no notice need be given a
        defendant who was served by publication and has not appeared in
        the action. A party noticed to be deposed shall be required to
        appear without subpoena.

Pa.R.C.P. 4007.1

5 Montgomery County Local Rule 208.2(e) states, in relevant part, that “[a]ny
motion relating to discovery must include a certification by counsel for the
moving party that counsel has conferred or attempted to confer with all
interested parties in order to resolve the matter without court action.”
M.C.R.C.P. 208.2(e).

                                           -4-
J-S09031-21



      d. Whether the trial could [sic] should have ruled on the [M]otion
      for [S]ummary [J]udgment when there was outstanding discovery
      still[?]

Brief for Appellant at 2 (issues reordered).

      In their first and second claims, the Lapensohns argue that the trial

court failed to consider their Counterclaims and defenses before granting

M&T’s Motion for Summary Judgment.             See id. at 8-13, 15-17.      The

Lapensohns’ Counterclaims alleged that their prior mortgage foreclosure and

the subsequent sheriff’s sale were improper on grounds of unjust enrichment,

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, fraud,

and false pretenses. Id. at 8-13. The Lapensohns assert that these claims

raise issues of material fact, and precluded the trial court from granting M&T’s

Motion for Summary Judgment. Id. at 15-17.

            Summary judgment is appropriate where the record clearly
      demonstrates there is no genuine issue of material fact and the
      moving party is entitled to judgment as a matter of law. When
      considering a motion for summary judgment, the trial court must
      take all facts of record and reasonable inferences therefrom in a
      light most favorable to the non-moving party. Whether there are
      no genuine issues as to any material fact presents a question of
      law, and therefore, our standard of review is de novo and our
      scope of review plenary.

Am. S. Ins. Co. v. Halbert, 203 A.3d 223, 226 (Pa. Super. 2019).

      Pennsylvania Rule of Civil Procedure 1035.2 states, in relevant part, that

      [a]fter the relevant pleadings are closed, but within such time as
      not to unreasonably delay trial, any party may move for summary
      judgment in whole or in part as a matter of law … whenever there
      is no genuine issue of any material fact as to a necessary element


                                     -5-
J-S09031-21


      of the cause of action or defense which could be established by
      additional discovery or expert report.

Pa.R.C.P. 1035.2.

      Here, the trial court granted M&T’s Preliminary Objection to the

Lapensohns’ Counterclaims, and struck the Counterclaims from the record.

Thus, the trial court could not consider the Counterclaims when addressing

M&T’s Motion for Summary Judgment. See id. The Lapensohns have not

claimed that the trial court erred in granting M&T’s Preliminary Objection.

Accordingly, the trial court did not err in granting M&T’s Motion for Summary

Judgment on these grounds. See Pa.R.C.P. 1035.2; Am. S. Ins. Co., supra.

      In their third and fourth claims, the Lapensohns argue that the trial court

erred in granting M&T’s Motion for Summary Judgment when discovery

remained outstanding. Brief for Appellant at 13-15, 17-18. The Lapensohns

claim that the depositions and materials requested in their discovery requests

may have revealed issues of material fact. Id.

      In its Opinion, the trial court stated the applicable law, cogently and

thoroughly addressed the Lapensohns’ third and fourth claims, and concluded

that they lack merit. See Trial Court Opinion, 10/13/20, at 8-13. We agree

with the sound reasoning and determinations of the trial court, as set forth in

its Opinion, and we affirm thereon regarding these claims. See id.

      Order affirmed.




                                      -6-
J-S09031-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/21




                          -7-
                                                                   Circulated 03/25/2021
                                                                 2018-12809-0056         10:26Page
                                                                                     Opinion, AM 1




      THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,
                       PENNSYLVANIA
                        CIVIL ACTION



M&T BANK                                          SUPERIOR COURT
                                                  NO. 2608 EDA 2019
              V.

JILL ABRAMS LAPENSOHN
HOWARD C. LAPENSOHN and                           TRIAL COURT
JOHN DOE                                          NO. 2018-12809


ROGERS, J.                                        OCTOBER 13, 2020
                                                    .,:
                                                    :E
                                 OPINION
                                               2018-12809-0056 10/13/2020 8:33 AM # 12890603
                                               Rcpt#Z3942516 Fee:$0.00 Opinion
                                               Main (Public)
                                               Manteo Prothonotary
I.     INTRODUCTION

       Appellants, Jill Abrams Lapensohn, Howard C. Lapensohn, and

John Doe ("Appellants") have appealed to the Superior Court of

Pennsylvania ("Superior Court") from this court's July 22, 2019 order

granting summary judgment in favor of Appellee, M & T Bank ("M & T

Bank").     For the reasons set forth below, the court's order should be

affirmed.


II.    FACTUAL AND PROCEDURAL HISTORY

       Appellee M & T Bank maintains its principal place of business on

Crosspointe Parkway in Getzville, New York.    (amended complaint, filed

6/27 / 18, at ,i 1).   Appellants Jill Abrams Lapensohn and Howard C.

Lapensohn reside at 1106 Robin Road in Gladwyne, Montgomery County.
                                                             2018-12809-0056 Opinion, Page 2




("property") (Id. at ,i 2).   Appellant John Doe is an unknown adult

individual who also resides at the property. (Id. at ,i 3). On January 31,

2018, the Montgomery County Sheriffs Department sold the property at

Sheriffs Sale after due advertisement according to law and under and by

virtue of a writ of execution issued by this court, in the case of Hudson

City Savings Bank v. Howard C. Lapensohn, Jill Abrams Lapensohn &

USA at docket number 2014-27824.        (Id. at ,i 4).   M & T Bank settled

with the Sheriff, and the deed in favor of M & T Bank was duly recorded

on January 23, 2018. (Id. at ,i 5). By virtue of the Sheriffs sale, M & T

Bank became the rightful owner of the property and entitled to its

possession. (Id. at ,i 6,).

      On May 11, 2018, M & T Bank filed a complaint in ejectment and

on June 27, 2018, an amended complaint for possession of the property.

Appellants filed an answer, new matter and counterclaim on October 12,

2018, denying all claims but admitting that Appellants still lived at the

property.   (answer to amended complaint, filed 10/ 12/ 18, at ,i,i 1-11).

Appellants' answer did not raise a genuine issue as to any material fact.

The court struck Appellants' counterclaim by order docketed on

December 17, 2018, and M & T Bank filed a reply to new matter on

December 18, 2018.

      M & T Bank then filed a motion for summary judgment on January

2, 2019.    Appellants filed a motion to compel discovery responses on

January 30, 2019. (motion to compel, filed 1/30/19, Docket Seq. #16).



                                    2
                                                                       2018-12809-0056 Opinion, Page 3




In their untimely and improper response in opposition to the motion for

summary judgement filed on February 4, 2019,1 Appellants claimed that

M & T Bank should not be granted summary judgment as discovery was

ongoing due to a notice of deposition sent to M & T Bank's Counsel on

December 9, 2018.            (Appellants' response to plaintiffs motion for

summary judgment and requiest [sic] for a discovery management

conference pursuant to local rule 4019(5), filed 2/4/19, at 5-6; Docket

Seq. #17).     Appellants addressed the notice of deposition to Counsel

instead of M & T Bank and requested a records keeper to bring all

documents sent or received in connection with the bank loan and all

correspondence from Appellants.                 (supplemental brief in support of

M & T Bank's motion for summary judgment, filed 5/28/ 19, Plaintiffs

Exhibit A, Notice of Deposition; Docket Seq. #24).                Appellants claimed

that M & T Bank had not responded to and had blatantly ignored the

notice of deposition. (Appellants' response at 5-6; Seq. 17).

       In their response, Appellants further alleged that Montgomery

County Local Rule 4019(5) required the court to schedule a discovery

management conference. (Id. at 3). Appellants argued that Rule 4019(5),

as well as Local Rule 200(3)(c) permitted Appellants to request a

discovery management conference because the court had not scheduled

a conference. (Id. at 3-4).

I
   In addition to filing their response late, Appellants failed to file an answer, a cover
sheet and a proposed order along with their memorandum of law pursuant to
Montgomery County Local Rule 1035.2(a)(2).



                                            3
                                                                 2018-12809-0056 Opinion, Page 4




       On March 8, 2019, M & T Bank filed a response to Appellants'

motion to compel, specifically denying that M & T Bank had ignored

Appellants' notice of deposition, stating that there was no record of ever

having received it. (plaintiffs response to defendant's motion to compel,

filed 3/8/ 19, at   ,r 5; Seq. 19). Moreover, M         & T Bank asserted that

Appellants' notice of deposition was so procedurally and factually

deficient that M & T Bank was incapable of complying with it.                (Id.).

Despite these alleged deficiencies, however, M & T Bank substantially

complied with the notice of deposition by voluntarily giving Appellants

the same documents they would have received had a deposition

occurred, namely copies of documents related to the foreclosed mortgage.

(plaintiffs response at   ,r 5; supplemental brief at 2; Seq. 24).
       Court Administration scheduled an argument on Appellants'

motion to compel before a discovery master for March 15, 2019.

(notification of listing for discovery argument, docketed 3/ 12/ 19; Seq.

20).    Appellants     sought and received         a continuance      and court

administration      rescheduled   oral       argument   for   March   29,   2019.

(notification of listing for discovery argument, docketed 3/26/ 19; Seq.

23). Although Counsel for M & T Bank appeared, neither Appellants nor

their Counsel appeared for the argument on their motion. Consequently,

the discovery master recommended that the court strike the motion.

       On May 28, 2019, M & T Bank filed a supplemental brief in

support of its motion for summary judgment noting, e.g., the failure of


                                         4
                                                                      2018-12809-0056 Opinion, Page 5




Appellants to appear at argument or to pursue the discovery they alleged

they needed.          (supplemental brief at 2).            Appellants did not file a

response to M & T Bank's supplemental brief, nor did they pursue any

additional discovery.

         On July 22, 2019, the undersigned issued an order granting M & T

Bank's motion for summary judgment.                      (order: motion for summary

judgment, docketed July 22, 2019). Therein, the court granted M & T

Bank's request for immediate possession of the property located at 1106

Robin Road in Gladwyne, Montgomery County.                         The court further

ordered that lockout of the property shall not be postponed, continued,

or stayed absent the agreement of all parties.

         On August 21, 2019, Appellants filed a timely notice of appeal to

the Superior Court from this court's July 22, 2019 order granting M & T

Bank's motion for summary judgement. On August 30, 2019, the court

directed Appellants to file a concise statement of the errors complained of

on appeal ("statement"). Appellants filed their statement on September 9,

2019.


III.     ISSUES

         Appellants raise the following issues on appeal.?

          a.     Whether the trial court erred in granting the motion
                 for summary judgment of Plaintiff when all defenses
                 and arguments were not fully considered.



2   The court has reordered the issues for ease of disposition.


                                               5
                                                                  2018-12809-0056 Opinion, Page 6




          [b.)   Whether the trial court erred when it ignored the
                 factual and legal basis presented by Defendant's [sic]
                 arguments presented in the paperwork.

          [c.)   Whether the trial court erred in not requiring Plaintiff
                 to respond to the outstanding discovery requests,
                 including Notices of Deposition, when proper notice
                 was not given to Appellants or Appellants' counsel.

          d.     Whether the trial could [sic] should have ruled on the
                 motion for summary judgment when there was
                 outstanding discovery still.

(Appellants' statement filed September 9, 2019).


IV.   DISCUSSION

      In Appellants' first two issues on appeal, Appellants aver that a)

the trial court erred in granting M & T Bank's motion for summary

judgment when it did not fully consider all defenses and arguments and

b) the trial court erred when it ignored the factual and legal basis

presented by Appellants' arguments in their paperwork. Appellants have

waived these issues.

      The purpose of Pennsylvania Rule of Appellate Procedure 1925(b)

is to narrow the focus of an appeal to those issues that an appellant

wishes to raise on appeal.          The rule sets clear requirements to avoid

waiver:

      (i)        The Statement shall set forth only those rulings or
                 errors that the appellant intends to challenge.

      (ii)       The Statement shall concisely identify each ruling or
                 error that the appellant intends to challenge with
                  sufficient detail to identify all pertinent issues for the
                 judge. The judge shall not require the citation to



                                          6
                                                               2018-12809-0056 Opinion, Page 7




             authorities; however, appellant may choose to include
             pertinent authorities in the Statement.

Mahonski v. Engel,        145 A.3d   175,   180   (Pa.Super.     2016)    (citing

Pa.R.A.P.1925(b)(4)(i)-(ii)).

      "[A] 1925(b) statement must be 'sufficiently concise and coherent

such that the trial court judge may be able to identify the issues to be

raised on appeal, and the circumstances must not suggest the existence

of bad faith." (Id. at 181, citing Jiricko v. Geico Insurance Company, 94 7

A.2d 206, 210 (Pa.Super. 2008)).      "When the trial court has to guess

what issues an appellant is appealing, that is not enough for meaningful

review." Commonwealth v. Williams, 204 A.3d 489, 495 (Pa.Super. 2019)

(citation omitted).

      Here, Appellants have failed to identify the specific defenses,

arguments, facts, or law that they claim the court did not consider. This

lack of clarifying detail and substance in Appellants' statement follows

from a pattern of conduct in which Appellants, throughout the history of

this case, willingly forewent the opportunity to identify and present

specific evidence and arguments in their defense.               Most notably,

Appellants failed to appear at their own discovery argument scheduled in

response to their motion to compel. Appellants then failed to follow up

on their motion to compel or with any other discovery requests. Finally,

after M. & T Bank filed a supplemental brief in support of its motion for

summary judgment, Appellants offered no response.               Now, in their

statement on appeal, Appellants offer two claims substantially devoid of

                                     7
                                                                     2018-12809-0056 Opinion, Page 8




       any detail to warrant meaningful review.       Accordingly, Appellants have

       waived both of these issues.

                In Appellants' remaining issues on appeal, Appellants assert that

       the trial court should not have ruled on the motion for summary

       judgment when discovery requests remained outstanding.             Appellants

       complain that the trial court erred in not requiring M & T Bank to

       respond to an outstanding notice of deposition. These issues are without

       merit.

                The Superior Court's review on appeal of an order granting

       summary judgment is governed by Pennsylvania Rule of Civil Procedure

       1035.2.     This rule sets forth the general principle that a motion for

       summary judgment is based on the evidentiary record, which entitles the

       moving party to judgment as a matter of law. Pa.R.C.P. 1035.2 Official

       Note. Rule 1035.2 provides, in relevant part, the following:

                After the relevant pleadings are closed, but within such time
                as not to unreasonably delay trial, any party may move for
                summary judgment in whole or in part as a matter of law.

                ( 1) whenever there is no genuine issue of any material fact as
                     to a necessary element of the cause of action or defense
                     which could be established by additional discovery or
                     expert report, or

                (2) if, after the completion of discovery relevant to the
                    motion, including the production of expert reports, an
                    adverse party who will bear the burden of proof at trial
                    has failed to produce evidence of facts essential to the
                    cause of action or defense which in a jury trial would
                    require the issues to be submitted to a jury.

       Pa.R.C.P. 1035.2.



                                              8


--------------------------------------                                       ------------
                                                           2018-12809-0056 Opinion, Page 9




      "Summary judgment is appropriate where, after the close of

pleadings, 'there is no genuine issue of any material fact as to a

necessary element of the cause of action or defense which could be

established by additional discovery or expert report."'   Scarnati v. Wolf,

643 Pa. 474, 488, 173 A.3d 1110, 1118 (2017) (citation omitted).

      Although the moving party bears the initial burden, the nonmoving

party must demonstrate in response that a genuine issue of material fact

exists. Carlino East Brandywine, L.P., v. Brandywine Village Association,

197 A.3d 1189, 1199-1200 (Pa.Super. 2018) (citing Gubbiotti v. Santey,

52 A.3d 272, 273 (Pa.Super. 2012)).     Pursuant to Pennsylvania Rule of

Civil Procedure 1035.3, the nonmoving party may not rest upon the mere

allegations or denials of the pleadings to survive a summary judgment

motion. Rather, a nonmoving party must file a response identifying:

      ( 1) one or more issues of fact arising from evidence in the
           record controverting the evidence cited in support of the
           motion or from a challenge to the credibility of one or
           more of the witnesses testifying in support of the motion,
           or

      (2) evidence in the record establishing the facts essential to
          the cause of action or defense which the motion cites as
          not having been produced.

Pa. R.C.P. 1035.3.   Further, "[fjailure of a nonmoving party to adduce

sufficient evidence on an issue essential to his case and on which he

bears the burden of proof establishes the entitlement of the moving party

to judgment as a matter of law." Carlino East Brandywine, L.P., 197 A.3d

at 1199-1200 (quoting Gubbiotti, supra).



                                    9
                                                         2018-12809-0056 Opinion, Page 10




      In determining the evidentiary record, i.e., pleadings and exhibits,

depositions if any, answers to interrogatories, admissions and affidavits,

the court must provide parties a reasonable period of time to pursue

proper discovery.   (Pa.R.C.P. 1035.1; Kems v. Methodist Hospital, 574

A.2d 1068, 1074 (Pa.Super. 1990)).       If a summary judgment motion is

filed prematurely, the trial court must grant a continuance if the

opposmg party specifies proper discovery to be sought in a timely

manner. (Jd.). However, "[i]f an adequate time for discovery has already

expired when a continuance is sought, the party opposing summary

judgment must establish both materiality and due diligence with regard

to the further discovery sought."    Id.   The party seeking discovery is

under an obligation to seek discovery m a timely fashion.        Reeves v.

Middletown Athletic Association, 866 A.2d 1115, 1124 (Pa.Super. 2004).

      Moreover, with respect to the non-moving party's obligations to

seek discovery, Montgomery County Local Rules 4019(5) and 200(3)(c) do

not require the court to schedule a discovery management conference on

behalf of any party.       Rather, a party may request a discovery

management conference before a discovery master, who may then

recommend a discovery management order.         Montgomery County Local

Rule 4019(5).   The court has full discretion to schedule a conference.

Local Rule 200(3)(b) stipulates that the court will schedule a case

management conference if, after 18 months of filing, the case is not




                                    10
                                                         2018-12809-0056 Opinion, Page 11




praeciped for trial. (Montgomery County Local Rule 200(3)(b)). This rule

makes no mention of a discovery management conference.

      Finally, Pennsylvania law is long settled that issues not raised and

preserved in the trial court are waived and cannot be raised for the first

time on appeal. Avery v. Cercone, 225 A.3d 873, 883 (Pa.Super. 2019)

(citing Pa.R.A.P. 302); Carlino East Brandywine, L.P., 197 A.3d at 1200

(citing Zehner v. Zehner, 195 A.3d 574, 581-82 (Pa.Super. 2018)).

      Instantly, M & T Bank filed a motion for summary judgment on

January 2, 2019, approximately eight months after filing their complaint

and over six months after filing an amended complaint.        During this

period, Appellants had reasonable time to pursue discovery. Appellants

instead served a defective notice of deposition, then filed a motion to

compel on January 30, 2019, which they abandoned, followed by an

untimely response and request for a discovery management conference

pursuant to local rules 4019(5) and 200(3)(c) on February 4, 2019.

      In their response to the motion for summary judgment, Appellants

claimed that virtually no discovery had taken place and that "serious

contested material facts" remained. Appellants claimed that M & T Bank

had blatantly ignored the notice of deposition, dated December 9, 2018,

and sent to M & T Bank's Counsel from Appellants' Counsel.          In their

reply on March 8, 2019, Counsel for M & T Bank denied ever receiving

the notice of deposition and pointed out the many procedural and

substantive deficiencies of the notice.   M & T Bank also asserted that



                                    11
                                                        2018-12809-0056 Opinion, Page 12




they had voluntarily provided Appellants with copies of the requested

documents related to the foreclosed mortgage.

       Contrary to Appellants' claims, neither local rule 4019(5) nor

200(3)(c) entitle Appellants to a discovery management conference. As a

result of Appellants' motion to compel discovery, Court Administration

scheduled oral argument to occur on March 15, 2019. Appellants sought

and received a continuance and Court Administration rescheduled the

discovery argument for March 29, 2019. Yet Appellants and Appellants'

Counsel failed to appear on this day. As a result, the discovery master

recommended that the court strike Appellants' motion to compel. Then,

after M & T Bank filed a supplemental brief in support of its motion for

summary judgment on May 28, 2019, Appellants did not respond.           To

the extent Appellants claim any lack of notice, the issue is waived for

failing to raise it in the trial court.

       Between February 4, 2019, when Appellants filed an untimely and

improper response to M & T Bank's motion for summary judgment, and

July 22, 2019, when the court issued its order, Appellants failed to

pursue any discovery requests or offer any additional evidence or

argument establishing a genuine issue of material fact or in support of

their defense. Instead, Appellants now allege that it was the court that

erred in not requiring M &T Bank to respond to outstanding discovery

requests. This claim is untenable.




                                          12
                                                          2018-12809-0056 Opinion, Page 13




      Appellants have failed to demonstrate either the materiality or their

own due diligence with regard to the lack of discovery responses they

claim precludes the entry of summary judgment. Accordingly, the court

properly granted M & T Bank's motion for summary judgment and

Appellants' final issues on appeal are unavailing.


V.    CONCLUSION

      Based upon the reasomng set forth herein, the undersigned

respectfully requests that the court's July 22, 2019 order granting

summary judgment be affirmed.



                                     BY THE COURT:




                                    13